May it please the court — It was my good fortune to know Judge Farmer intimately for thirty years. My acquaintance and association with him were such that I can say that I never had a closer or more intimate friend. I entertained for him a very deep affection, and what I have to say may be influenced somewhat by that fact. Our friendship began when Judge Farmer was serving *Page 15 
as a member of the Appellate Court for the Second District. I was first attracted to him by reason of his uniformly kind, courteous and sympathetic attitude toward the members of the bar practicing in that court. His work was such as to command the respect and admiration of every member of the bar, but the judge never overshadowed the man. He possessed those fine, human qualities which drew men to him, so that the admiration and affection for the man equaled, if it did not surpass, the admiration felt for him as an able, conscientious and fearless judge. His nature was such that he could never deviate from what he considered to be right and just, both as a man and a judge. While he was always firm and positive in his convictions and frank in his expression of them, he was never stern nor harsh but always considerate of the views of those who disagreed with him. During my association with him for a period of over nine years as a member of the Supreme Court our friendship ripened into one that is given to but few men to enjoy. The association among the members of this court is so close and intimate that each, in time, comes to know every true characteristic of his several associates, and is able to appraise his ability, his character, his natural impulses, his habits of thought and industry, his conception of the work of the court and the place he is entitled to occupy among his fellow-men.
Judge Farmer was an indefatigable worker. Under the practice of the court the writing of opinions is apportioned equally among its members. During the period of my association with him on the court he never failed to have his work completed at the end of the summer vacation, and before the convening of each October term he submitted an opinion in every case which had been assigned to him. This was his record prior to that time and continued to be his record until he voluntarily retired.
In the conference room, where discussion and criticism, although never personal, were always pointed and very frank, Judge Farmer demonstrated those qualities which have made him beloved by all who knew him. Vigorous in the defense of his own views, he always gave the fullest consideration to the views of those who opposed him. He did not stubbornly maintain his own position to the bitter end but was always influenced by an argument that would influence or convince any disinterested and unbiased *Page 16 
lawyer. When I became a member of the court I was told by the senior member that in the conference room I would hear some of the best arguments ever made in contested cases. I found this to be true. In all these discussions in conference Judge Farmer took an intelligent and forceful part. He presented his views ably and defended vigorously any position he took. His attitude was always courteous and considerate, and while, as was the case with every member of the court, he deemed it necessary on occasions to sharply and vigorously disagree with the views of some associate, he did it in a way that could not offend and would not leave him with any feeling of regret for anything he had said.
The conference room of this court is no place for a man with a sensitive nature, which reminds me of another statement made to me by the senior member of the court upon my first entrance into the conference room, which was, that if I had a sensitive nature I should leave it in my chambers when I came to the conference room. Judge Farmer was so constituted that he could accept and discuss the most severe criticism of any position he had taken, or any opinion he had written, calmly and with the open judicial mind which he possessed. This is attested by the fact that every man with whom he served as a member of this court was his loyal and devoted friend. His associates who survive him will ever cherish the memory of his sterling qualities. His many published opinions, both in the Appellate Court and in this court, attest the scope and quality of his work. These have made an indelible impression upon the history of the State.
As a citizen Judge Farmer was controlled by the highest ideals. His loyalty to the institutions of the State and the Nation never flagged. In politics he was a partisan, as I believe every citizen should be, but there never was a time when he allowed politics or any partisan feeling to control his judgment when any question of public policy or the welfare of his State was at stake. He was always frank in the statement of his views upon any question. He never equivocated or evaded. To determine where he stood on any question it was only necessary to ask his views, and they were given fully and frankly. He despised hypocrisy in any form. He took a keen and lively interest in the activities of the community in which he resided and of the State. That this interest was intelligent *Page 17 
and helpful in his application of it and was never exercised to promote personal or selfish interest is evidenced by the fact that he was universally beloved and respected and to-day is sincerely mourned by all who knew him.
Judge Farmer always took a keen interest in young people struggling under difficulties to secure an education or a more favorable position in life. For years he constantly had in his home, one after another, some boy or girl who by reason of the advantages he gave them, were able to complete their high school education. These boys and girls, who possibly could not have secured this start in life without his aid and interest, have all prospered and become useful citizens. He was always proud to refer to them as his boys and girls.
In Judge Farmer the newly admitted member of the bar always found a sympathetic friend and adviser. I well remember many occasions when young men called at his chambers during the sessions of court for advice, and often on these occasions I have heard sincere expressions of gratitude for the assistance the judge had given them during their school course and after their admission to the bar. This was characteristic of him, not only as to the young lawyer but as to all young people who needed encouragement and friendly advice.
Judge Farmer's private life was ideal. He had faults, it is true, as all of us have, but they were not major faults. No man has serious faults who is able to recognize them and eager to rectify them. That was true of Judge Farmer. His home life was most happy. He was devoted to each member of his family, and his first thought always was for their comfort and happiness. I hold the belief that a man's true character is disclosed by his attitude toward and treatment of the immediate members of his family and their attitude toward him. I have never known a family which was surrounded by a more wholesome atmosphere of sincere devotion and affection. His private and public life is an open book, and upon no single page can be found one entry which would cause embarrassment or require explanation or apology.
During the last five years of his life Judge Farmer disclosed fully his true character and revealed forcefully the high ideals which had governed him throughout his life. He was of a sociable *Page 18 
nature. He enjoyed his friends. He loved to mingle with them and to make new friends. He had always been able to meet men on an equality, physically and mentally. When he suffered a slight stroke of paralysis in April, 1926, a physical impairment resulted which made it difficult for him to walk without assistance. He felt that he would no longer be able to mingle with his friends as in the past. While he still enjoyed the association of his friends, he was proud enough to feel the chagrin of being compelled to appear before them at a disadvantage. He lived to realize that his affliction only tended more firmly to cement the life-long friendships he had formed. Influenced by the high ideals which had always controlled him and fearing that the work of the court might suffer if he did not surrender the trust that had been reposed in him, he indicated his intention of resigning. Your honors know how invaluable his continued association with you as a member of this court had become, and to the credit of Judge Farmer he permitted himself to be persuaded to remain in the court despite the handicap which his affliction placed upon him. As to the difficulties under which he labored to perform his duties during the last five years of his service your honors are better informed than anyone. He did perform them and remained the valuable member of the court he had always been. It was characteristic of him that he was willing to carry on when assured by his associates that the court and the State needed his services. He was not moved by any idea of self-aggrandizement. It was not necessary from pecuniary motives for him to retain the office. From a sheer sense of duty and a desire to perform the work he had been commissioned to do he carried on and gave this court and the people of Illinois the benefit of his experience. It was typical of him. While it was a hardship and his work was accomplished under great difficulties, I believe the action of his associates in persuading him to continue was most fortunate. His life had been a busy one. His happiness had been found in employment. Should he have persisted in his first impulse to resign his office the remainder of his life would undoubtedly have been unhappy and no doubt would have been materially shortened. As it was, he lived to give the State five of the best years of his service and to more deeply endear himself to all who knew him. This period in his life will stand out as a *Page 19 
striking example of devotion to duty and may well be an inspiration to every citizen of the State.
Those of us who were fortunate enough to know Judge Farmer intimately have been greatly enriched by reason of our association with him. Endeared to us in life, his memory will be deeply and reverently cherished.